Citation Nr: 1512738	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches and a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to July 1960.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for a concussion.

The Veteran testified before a Veterans Law Judge at a February 2008 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In April 2009, the Board remanded this matter for further development.

In August 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board denied the claim of service connection for residuals of a head injury by way of an August 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2011, the Court set aside the Board's August 2010 decision and remanded the case for readjudication in compliance with directives specified in an April 2011 Joint Motion filed by counsel for the Veteran and VA.

In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the February 2008 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he did not wish to have another hearing.

The Board remanded this matter in June 2012 for further development in compliance with the Joint Motion.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he hit his head on two occasions in service and that he has current residuals of those injuries.  Such claimed residuals include headaches and dissociative episodes.   He contends that he hit his head in a motor vehicle accident in May 1959 and that he struck his head on a metal locker in 1960 when standing up from his bunk in the barrack.  He has reportedly experienced a continuity of symptomatology (i.e., headaches and dissociative episodes) ever since the February 1960 incident. 

The Veteran has provided some inconsistent information concerning his claimed 1960 head injury and the nature of his post-service headaches.  For instance, he has reported that he did not lose consciousness as a result of the 1960 head injury and that the post-service headaches only occur during dissociative episodes (approximately 2 to 3 times per year) and that such headaches are brief (lasting only a few minutes).  However, he reported during an August 2014 examination at Memphis Neurology that he briefly lost consciousness following the 1960 head injury, that he experienced headaches at least twice a month, and that his headaches lasted for hours at a time.

A VA neurologic examination was conducted in July 2009.  The physician assistant who conducted the examination concluded that the examination was significant for a distal sensory polyneuropathy that was most likely due to diabetes, but that there was nothing during the examination or in the Veteran's history that could be related to the "blow to the head" that he sustained in service.  The examiner reasoned, in pertinent part, that the Veteran had "not had any headaches."

The parties to the Joint Motion agreed that the July 2009 opinion was insufficient and that a new examination was necessary because although the July 2009 examiner reasoned that the Veteran did not have any headaches, his VA treatment records included several references to headaches.  Thus, in its June 2012 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to assess the nature and etiology of any current residual of a head injury.  The examiner was notified that there was evidence of headaches following service.

A second VA neurologic examination was conducted in January 2013 and the physician who conducted the examination reported that the examination was significant for a mild to moderate distal sensory polyneuropathy that could be attributed to diabetes.  While he acknowledged that the Veteran experienced a "mild TBI" in service, he concluded, in pertinent part, that he could "not find any evidence for headache as a residual of that mild TBI."  This opinion was based in part on the examiner's finding that he "was unable to find references to headache" following the Veteran's February 1960 treatments for headaches in service.

The January 2013 physician indicated that he was unable to find any references to headaches following the Veteran's treatment for headaches in February 1960, and cited to a number of clinical records with no complaints or findings of headaches.  However, there are some post-service VA treatment records that include references to headaches.  Such records include, a March 2004 VA ambulatory surgery note, a January 2005 VA emergency department provider note, and a June 2006 VA therapeutic monitoring note.  These records have been marked and should be reviewed by the physician.  If an additional VA TBI examination is deemed necessary, this should also be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims file to the January 2013 VA examiner for an addendum opinion.  The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.  If an additional examination is deemed necessary, one should be scheduled.  

Following a review of the evidence, including the March 2004 VA ambulatory surgery note, the January 2005 VA emergency department provider note, and the June 2006 VA therapeutic monitoring note reflecting complaints of headaches, the Veteran's reports of headaches and dissociative episodes in the years since service, Dr. Carey's January 2012 and January 2015 opinions, and the August 2014 opinion of the physician from Memphis Neurology, the physician should address the following:

(a)  Has the Veteran experienced any headache disability, cognitive disability, or any other residual of a head injury at any time since October 2004?

(b)  Is it at least as likely as not (50 percent probability or more) that any headache disability, cognitive disability, or any other residual of a head injury experienced since October 2004 had its clinical onset in service, had its onset in the year immediately following service (in the case of any organic disease of the nervous system diagnosed since October 2004), is related to the Veteran's headaches in service in February 1960, is related to his reported head injuries in 1959 and 1960 due to a motor vehicle accident and hitting his head on a metal locker, is related to his behavioral/cognitive/psychiatric impairments in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any headache disability, cognitive disability, and any other residual of a head injury diagnosed since October 2004, the Veteran's treatment for headaches in service in February 1960, his behavioral/cognitive/psychiatric impairments in service, his reported head injuries in service when he was involved in a motor vehicle accident in 1959 and when he hit his head on a metal locker in 1960, 

The absence of evidence of treatment for a head injury in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning the Veteran's claimed 1960 head injury and the nature of his post-service headaches.

The examiner must provide reasons for each opinion given.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




